Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
This action is responsive to the communication filed 05/18/2018. Claims 1- have being amended, claim 7 has being canceled. Claims 1-6, 8-15 are currently pending and under examination. 
	Priority	
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) or (f).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “S2B” has been used to designate both an inner thermistor and an outer thermistor (see Modified Fig. 4).  

    PNG
    media_image1.png
    367
    588
    media_image1.png
    Greyscale

Corrected drawing sheets (suggestion was based on the amended specification; page 12 lines 8-9) in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4-6, 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claims 2, 4-6, 8, the claims render claim indefinite because all the claims called for additional features of the stretched exponential equation (e.g., the stretched exponential equation is further expressed in claim 2, approximating a first derivative of the associated with a stretched exponential equation expressing a temperature development of the heat-flow sensor” see lines 12-14 thereof). Therefore, it is unclear whether the additional features are required by the claim(s).   

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Regarding claim 1, it is a claim to a method claim and therefore meets one of the categorical limitations of 35 U.S.C. 101. However, the claimed invention is directed to mind processed abstract idea without significantly more. The claim 1 meets the first prong of the step 2A analysis because it recite the limitations “fitting a plurality of curves to the received temperature measurement values, wherein each of the plurality of curves is associated with different sensor characteristics” (lines 9-10); “identifying an intersection point of the fitted curves” (line 11); “determining a time constant based on the intersection point, wherein the time constant is associated with a stretched exponential equation expressing a temperature development of the heat-flow sensor” (lines 12-14); and “predicting the future stabilization temperature based at least on the time constant” (lines 15-16) can be performed or served as evaluation and judgment in mind or by pen and paper under its broadest reasonable interpretation of claim language. This judicial exception is not integrated into a practical application because the claim as a whole can’t be considered as a tangible improvement in a technology, effects of a particular treatment or prophylaxis, a particular machine or manufacture that is integrated, or transformation/reduction of particular article to a different state or things as a result or thing as a result of this claimed subject matter. Limitation “receiving temperature measurement values collected by the thermistors” (line 7)(selecting a particular data source of type of data to be manipulated) is addition of insignificant extra-solution activity to the judicial exception as decisions by the courts (see MPEP 2016.05 (g)). As a result, step 2A is satisfied and step 2B must be considered. Regarding step 2B, the claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because “receiving temperature measurement values collected by the thermistors” is Therefore, these elements do not add significantly more and thus the claim as a whole does not amount to significant more than a judicial exception.
Claims 2-6, 8 are rejected for failing to cure the deficiency from their respective parent claim by dependency because claims 2-6, 8 are merely adding further limitations to the recited abstract idea do not add sufficient amount to significantly more than the judicial exception as explained above.

Regarding claim 9, it is a claim to an apparatus claim and therefore meets one of the categorical limitations of 35 U.S.C. 101. However, the claimed invention is directed to mind processed abstract idea without significantly more. The claim 9 meets the first prong of the step 2A analysis because it recite the limitations “predict a future stabilization temperature of a subject” (lines 4-5), “fitting a plurality of curves to the received temperature measurement values, wherein each of the plurality of curves is associated with different sensor characteristics” (lines 9-10); “identifying an intersection point of the fitted curves” (line 11); “determining a time constant based on the intersection point, wherein the time constant is associated with a stretched exponential equation expressing a temperature development of the heat-flow sensor” (lines 12-14); and “predicting the future stabilization temperature based at least on the time constant” (lines 15-16) can be performed or served as evaluation and judgment in mind or by pen and paper under its broadest reasonable interpretation of claim language. This judicial exception is not integrated into a practical application because the claim as a whole can’t be considered as a tangible improvement in a technology, effects of a particular treatment or prophylaxis, a particular machine or manufacture that is integrated, or transformation/reduction of particular article to a different state or things as a result or thing as a result of this claimed subject matter. Limitations “[A] heat-flow sensor comprising at least one thermistor pair, with an inner thermistor at an inner face of the heat-flow sensor and an outer thermistor at an outer face of the heat-flow sensor” (lines 1-3); and “an evaluation unit arranged to receive temperature measurement values from the thermistors” (lines 3-4 ) are merely using generic sensor to collect data. Limitation “receiving temperature measurement values collected by the thermistors” (line 7)(selecting a particular data source of type of data to be manipulated) is addition of insignificant extra-solution activity to the judicial exception as decisions by the courts (see MPEP 2016.05 (g)). As a result, step 2A is satisfied and step 2B must be considered. Regarding step 2B, the claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because “receiving temperature measurement values collected by the thermistors” is Well Understood, Routine, Conventional activities to a skilled artisan in the field as they were disclosed in the prior art (WO 2008078271 A1, US 20110158284, US 8197128 B2). Therefore, these elements do not add significantly more and thus the claim as a whole does not amount to significant more than a judicial exception.
Regarding claim 10, it is a claim to an apparatus claim and therefore meets one of the categorical limitations of 35 U.S.C. 101. However, the claimed invention is directed to mind processed abstract idea without significantly more. The claim 10 meets the first prong of the step 2A analysis because it recite the limitations “predict a future stabilization temperature of a subject” (lines 5-6), “fitting a plurality of curves to the received temperature measurement values, wherein each of the plurality of curves is associated with different sensor characteristics” (lines 11-12); “identifying an intersection point of the fitted curves” (line 13); “determining a time constant based on the intersection point, wherein the time constant is associated with a stretched exponential equation expressing a temperature development of the heat-flow sensor” (lines 14-16); and “predicting the future stabilization temperature based at least on the time constant” (lines 19-20) can be performed or served as evaluation and judgment in mind or by pen and paper under its broadest reasonable interpretation of claim language. This judicial exception is not integrated into a practical application because the claim as a whole can’t be considered as a tangible improvement in a technology, effects of a particular treatment or prophylaxis, a particular machine or manufacture that is integrated, or transformation/reduction of particular article to a different state or things as a result or thing as a result of this claimed subject matter. Limitations “a heat-flow sensor comprising at least one thermistor pair, with an inner thermistor at an inner face of the heat-flow sensor and an outer thermistor at an outer face of the heat-flow sensor” (lines 2-4); and “an evaluation unit arranged to receive temperature measurement values from the thermistors” (lines 4-5) are merely using generic sensor to collect data. Limitation “receiving temperature measurement values collected by the thermistors” (line 10)(selecting a particular data source of type of data to be manipulated) is addition of insignificant extra-solution activity to the judicial exception as decisions by the courts (see MPEP 2016.05 (g)). As a result, step 2A is satisfied and step 2B must be considered. Regarding step 2B, the claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because “receiving temperature measurement values collected by the thermistors” is Well Understood, Routine, Conventional activities to a skilled artisan in the field as they were disclosed in the prior art (WO 2008078271 A1, US 20110158284, US 8197128 B2). Therefore, these elements do not add significantly more and thus the claim as a whole does not amount to significant more than a judicial exception.
Claims 11-15 are rejected for failing to cure the deficiency from their respective parent claim by dependency because claims 11-15 are merely using generic sensor for data collection (e.g., using heat-flow sensor with at least two thermistor pairs, wireless interface for transmitting the data) do not add sufficient amount to significantly more than the judicial exception as explained above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-15 are rejected under 35 U.S.C. 103 as being unpatentable obvious over Yamaguchi (US 5011294 A, hereinafter Yamaguchi) in view of Goto (US 20110158284 A1, hereinafter Goto).

Regarding Claim 1, Yamaguchi teaches a method of predicting a future stabilization temperature (predicting what a sensed temperature will be at a future time; Col. 1, lines 8-10) of a subject (living body) by means of a heat-flow sensor (probe, Fig. 7), which method comprises the steps of 
receiving temperature measurement values collected by the thermistors (in Fig. 1, sensed temperature values are sent to prediction processing 2); 
fitting a plurality of curves (the plurality of temperature rise curves, Fig. 14 and col. 21, lines 47-55) to the received temperature measurement values, wherein each of the plurality of curves is associated with different sensor characteristics (“temperature rise curves differ due to variability or dispersion in the thermal characteristics of a probe”, Col. 2, lines 20-26; Col. 21, lines 13-39); 
identifying an intersection point of the fitted curves (all fitted curves intersect when temperature reach maximum at t = ∞, see fig. 14);
determining a time constant (1/m1 or 1/m2, Eq (5); the time constant of one of the curves from Figs. 6-8 & 12-14) based on the intersection point (max temperature is used to compare with the sensed temperature when a shape parameter is set, to ensure the shape parameter is suitable so that the difference between the predicted temperature TP and actual measured value TOmax is within an allowable value q, Col. 19, lines 44-62; the Coefficient parameter A1 is determined after the shape parameter is set, Col. 4, lines 3-15), wherein the time constant is inherently associated with a stretched exponential equation expressing a temperature development of the heat-flow sensor (“associated” under claim BRI can be interpreted as related; the time constant is used to predict future temperature TP, and it is known that further temperature can be predicted using a stretched exponential equation, commonly when a stretched exponential factor of the stretched exponential equation is equal to 1, so they are associated).
predicting the future stabilization temperature based at least on the time constant (predicted temperature TP(tD) is calculated, Col. 11, lines 32-38).
	However, Yamaguchi fails to teach a heat flow sensor comprising a plurality of thermistors.
	Goto is an analogous prior art that discloses a heat-flow sensor used to measure temperature and further calculates a core body temperature, wherein the heat-flow sensor comprising a plurality of thermistors.  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to modify the method of Yamaguchi to predict a further stabilization temperature, by including a heat-flow sensor comprising a plurality of thermistors as taught by Goto. Such modification would provide a simple substitution to improve the temperature measurement by using a heat-flow sensor with a plurality of thermistors, so the temperature can be collected in multiple locations. 
Regarding claim 2, the rejection of claim 1 is incorporated that discloses a method of predicting a further stabilization temperature. Yamaguchi inherently meets all the claim limitations since the stretched exponential equation is not part of the claim limitations.
Regarding claim 3, the rejection of claim 1 is incorporated that discloses a method of predicting a further stabilization temperature, Yamaguchi discloses that the method according to claim 1, further comprising averaging an initial set of temperature measurement values to estimate an initial temperature (“[T]he data read-in means 6 has an output terminal from which it is possible to obtain a running average value of T-0”, Col. 6, lines 64-68).
Regarding claims 4-6 & 8, the rejection of claim 1 is incorporated that discloses a method of predicting a further stabilization temperature. Yamaguchi inherently meets all the claim limitations since the stretched exponential equation is not part of the claim limitations.
Regarding Claim 9, Yamaguchi discloses a heat-flow sensor (temperature measurement 1, Fig. 1), and an evaluation unit (prediction processing 2) arrange to receive temperature measurement values (sensed temperature) and to predict a future stabilization temperature (predicting what a sensed temperature will be at a future time; Col. 1, lines 8-10) of a subject (living body) by
receiving temperature measurement values collected by the thermistors (in Fig. 1, sensed temperature values are sent to prediction processing 2); 
fitting a plurality of curves (the plurality of temperature rise curves, Fig. 14 and col. 21, lines 47-55) to the received temperature measurement values, wherein each of the plurality of curves is associated with different sensor characteristics (“temperature rise curves differ due to variability or dispersion in the thermal characteristics of a probe”, Col. 2, lines 20-26; Col. 21, lines 13-39); 
identifying an intersection point of the fitted curves (all fitted curves intersect when temperature reach maximum at t = ∞, see fig. 14);
determining a time constant (1/m1 or 1/m2, Eq (5); the time constant of one of the curves from Figs. 6-8 & 12-14) based on the intersection point (max temperature is used to compare with the sensed temperature when a shape parameter is set, to ensure the shape parameter is suitable so that the difference between the predicted temperature TP and actual measured value TOmax is within an allowable value q, Col. 19, lines 44-62; the Coefficient parameter A1 is determined after the shape parameter is set, Col. 4, lines 3-15), wherein the time constant is associated with a stretched exponential equation expressing a temperature development of the heat-flow sensor (“associated” under claim BRI can be interpreted as related; the time constant is used to predict future temperature TP, and it is known that further temperature can be predicted using a stretched exponential equation, so they are associated).
predicting the future stabilization temperature based at least on the time constant (predicted temperature TP(tD) is calculated, Col. 11, lines 32-38).
	However, Yamaguchi fails to teach a heat flow sensor comprising a plurality of thermistors.
	Goto is an analogous prior art that discloses a heat-flow sensor used to measure temperature and further calculate a core body temperature, wherein the heat-flow sensor comprising at least one thermistor pair (body surface temperature Tb1, Tb2, Fig. 5A), with an inner thermistor (Tb1) at an inner face of the heat-flow sensor and an outer thermistor (Tb2) at an outer face of the heat-flow sensor.  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to modify the device of Yamaguchi to predict a further stabilization temperature, by including at least one thermistor pair with an inner thermistor at an inner face of the heat-flow sensor and an outer thermistor at an outer face of the heat-flow sensor. Such modification would provide a simple substitution to improve the temperature measurement by using a heat-flow sensor with a plurality of thermistors, so the temperature can be collected in multiple locations.
Regarding Claim 10, Yamaguchi teaches a temperature sensing arrangement (a body temperature measurement system) for monitoring the temperature of a subject, comprising a heat-flow sensor (temperature measurement 1, Fig. 1), and an evaluation unit (prediction processing 2) arrange to receive temperature measurement values (sensed temperature 103) and to predict a future stabilization temperature (predicting what a sensed temperature will be at a future time; Col. 1, lines 8-10) of a subject (living body) by
receiving temperature measurement values collected by the thermistors (in Fig. 1, sensed temperature values are sent to prediction processing 2); 
fitting a plurality of curves (the plurality of temperature rise curves, Fig. 14 and col. 21, lines 47-55) to the received temperature measurement values, wherein each of the plurality of curves is associated with different sensor characteristics (“temperature rise curves differ due to variability or dispersion in the thermal characteristics of a probe”, Col. 2, lines 20-26; Col. 21, lines 13-39); 
identifying an intersection point of the fitted curves (all fitted curves intersect when temperature reach maximum at t = ∞, see fig. 14);
determining a time constant (1/m1 or 1/m2, Eq (5); the time constant of one of the curves from Figs. 6-8 & 12-14) based on the intersection point (max temperature is used to compare with the sensed temperature when a shape parameter is set, to ensure the shape parameter is suitable so that the difference between the predicted temperature TP and actual measured value TOmax is within an allowable value q, Col. 19, lines 44-62; the Coefficient parameter A1 is determined after the shape parameter is set, Col. 4, lines 3-15), wherein the time constant is associated with a stretched exponential equation expressing a temperature development of the heat-flow sensor (“associated” under claim BRI can be interpreted as related; the time constant is used to predict future temperature TP, and it is known that further temperature can be predicted using a stretched exponential equation, so they are associated).
predicting the future stabilization temperature based at least on the time constant (predicted temperature TP(tD) is calculated, Col. 11, lines 32-38).
	However, Yamaguchi fails to teach a heat flow sensor comprising a plurality of thermistor.
	Goto is an analogous prior art that discloses a heat-flow sensor used to measure temperature and further calculate a core body temperature, wherein the heat-flow sensor comprising at least one thermistor pair (body surface temperature Tb1, Tb2, Fig. 5A), with an inner thermistor (Tb1) at an inner face of the heat-flow sensor and an outer thermistor (Tb2) at an outer face of the heat-flow sensor.  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to modify the device of Yamaguchi to predict a further stabilization temperature, by including at least one thermistor pair with an inner thermistor at an inner face of the heat-flow sensor and an outer thermistor at an outer face of the heat-flow sensor, as taught by Goto. Such modification would provide a simple substitution to improve the temperature measurement by using a heat-flow sensor with a plurality of thermistors, so the temperature can be collected in multiple locations.
Regarding Claim 11, the rejection of Claim 10 is incorporated that Yamaguchi fails to explicitly teach that the heat-flow sensor comprising one thermistor pair. However, Goto further teaches the heat-flow sensor comprises one thermistor pair (body surface temperature Tb1, Tb2, Fig. 5A).
Regarding Claim 12, the rejection of Claim 10 is incorporated that discloses a temperature sensing arranging for monitoring the temperature of subject by a heat-flow sensor, but fails to explicitly teach that the heat-flow sensor comprises at least two thermistor pairs. However, Goto teaches that a heat-flow sensor comprises two thermistor pairs (Fig. 6; 44A and 44B). 
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to modify the device of Yamaguchi that using a heat-flow sensor to monitoring the temperature of subject, by including a heat-flow sensor comprises at least two thermistor pairs by Goto. Such modification would provide a simply substitute of a heat-flow sensor with at least two thermistor pairs, which is able to take temperature measurement from multiple locations on skin surface. 
Regarding Claim 13, the rejection of Claim 10 is incorporated, Yamaguchi further teaches a cable (line 103; Fig. 1) connection between the heat flow sensor 1 and the evaluation unit 2. 
Regarding to Claim 14, the rejection of Claim 10 is incorporated that teach a heat-flow sensor comprises an interface (data read-in mean) for transmitting the temperature measurement values to the evaluation unit 2 (as shown in Fig. 2A, temperatures are measured in temperature measurement section 1 and transfer the measured temperatures to data read-in means through wire 104), but fails to teach the interface is a wireless interface. However, Goto teaches that a wireless connection (antenna; Fig 1, reference 30, 30A, 30B, 30C) between an sensor (a thermometer assembly; Fig. 1; reference 10) and an evaluation unit (the display device; Fig. 1; reference 12).
 It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention to modify the device of Yamaguchi comprising an interface to transmit the measured temperatures between a sensor and an evaluation unit, by modifying the interface into a wireless interface as taught by Goto. Such modification would provide a simple substitution of a wire data transmitting interface into a wireless interface, so that the temperature measurement can be transmitted wirelessly and/or monitoring the temperature remotely. 
Regarding Claim 15, the rejection of Claim 10 is incorporated that disclose the temperature sensing arrangement for predicting a future stabilization temperature. Yamaguchi fails to explicitly teach the evaluation unit is realized as a portable device. However, Goto further teaches wherein the evaluation unit (i.e., a core body temperature calculation means; Fig. 1, reference 12 &42) is realized as a portable device (“a wristwatch-style to be portable” (para [0069], line 1).
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to modify the device of Yamaguchi comprising a temperature sensing arrangement, wherein the evaluation unit is realized as a portable device as taught by Goto. Since modification would provide a portable unit for temperature monitoring in locations other than the placement of temperature sensor for user convenience when monitoring subject’s core temperature. 


Response to Arguments
With the claims being as amended as they are, Applicant's arguments are moot as they address a previous Office action that would ostensibly be different from this one.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUAN CAI ZOU whose telephone number is (571)272-2289.  The examiner can normally be reached on Mon-Fri 8:00 -17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 517-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.Z./Examiner, Art Unit 3791                                                                                                                                                                                                        






/RENE T TOWA/Primary Examiner, Art Unit 3791